Jonathan M. Hoffman, OSB No.892788
jhoffrnan@mblglaw.com
 Michael A. Yoshida, OSB No. 065631
myoshida@mblglaw.com
 MB LAW GROUP, LLP
 I 17 SW Taylor Street, Suite 200
Portland, OR97204
Telephone: 503 -9 I 4-201 5
Facsimile: 503-914-1725

  Of Attorneys for Defendant Delta Air Lines, Inc.




                           UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                  PORTLAND DIVISION

 COLLEEN MCCORMICK and DONALD                        Case   No.   3:   I 8-cv-01   628-58
 HUDSON, individually and on behalf of A.H.,
 C.H. and D.H., minors, and ANGEL HUDSON,            DEFENDANT DELTA AIR LINES, INC.'S
                                                     MOTION FOR SUMMARY JUDGMENI'
                  Plaintiffs,
                                                     Oral Argument Requested
        v

AEROVIAS DE MEXICO S.A. DE C.V., A
foreign corporation doing business in Oregon,
d/b/a AEROMEXICO, dlbl a AEROLITORAL
DE MEXICO S.A. DE C.V., d/b/A
AEROMEXICO CONNECT, and DELTA AIR
LINES, [NC., a Georgia corporation doing
business in Oregon,

                  Defendants.




Page   I-   DEFENDANT DELTA AIR LINES, INC.'S MOTION FOR                                  MB LAW GROUP, LLP
                                                                                            Attorneys at Law
            SUMMARY JUDGMENT                                                         117 SW Taylor Street, Suite 200
                                                                                           Portland, OR 97204
                                                                                        Telephone: 503-91 4-201 5
                                                                                         Facsimile: 503-91 4-1725
                         LR 7-1 CERTIFICATION OF COMPLIANCE

        Counsel for Defendant Delta Air Lines, Inc., certiff that they made a good-faith effort

through conferrals to resolve the dispute that is the subject of this motion and were unable to do

so.

        MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM OF LAW

        Colleen McCormick and Donald Hudson, individually and on behalf of minors A.H., C.H.,

and D.H., as well as Angel Hudson (collectively, "Plaintiffs") have filed this action against

Aerovias de Mexico S.A. de C.V. ("AeroMexico") , d,lblaAerolitoral de Mexico S.A. de C.Y ., dlbla

Aeromexico Connect, and Delta Air Lines, Inc., ("Delta") to recover damages that Plaintiffs allege

were sustained as the result of an accident that occurred during takeoff of AeroMexico Flight 2431.

Delta moves for summary judgment as a matter of law under Federal Rule of Civil Procedure 56.

In support of its motion, Delta submits this memorandum of law along with the accompanying

declaration of Steven R. Jensen ("Jensen Decl.") and the exhibits attached thereto.




        The Convention   for the Unification of Certain Rules for International Carriage          by Air,

ICAO Doc. 9740, reprinted in Trcaty Doc. No. 106-45, 1999 WL 33292734 (2000) ("Montreal

Convention" or "Convention"), is an international air-carriage treaty that has been ratified by the

United States, as well as many other countries, including Mexico. The Convention establishes an

exclusive and comprehensive liability regime for passengers who claim injuries on flights that are

part of international itineraries. As such, the Convention exclusively governs any recovery for

damages or injuries arising out of the operation of AeroMexico Flight 243t.




Page2   -   DEFENDANT DELTA AIR LINES,INC.'S MOTION FOR                              MB LAW GROUP, LLP
                                                                                       Attorneys at Law
            SUMMARY JUDGMENT                                                     '117 SWTaylorStreet, Suite 200
                                                                                      Portland, OR 97204
                                                                                   Telephone: 503-914-201 5
                                                                                    Facsimile: 503-914-1 725
         Under the terms of the Montreal Convention, a plaintiff may only recover against a carrier

in one of three circumstances:

         (l)   the carrier operated the flight during which the accident occuned (Article 36(2));

         (2) the carrier did not operate the flight but was the "contracting carrier" for the flight
               (Article 39); or

         (3) the carrier was neither the contracting carrier nor the actual carrier but, by        express
             agreement, assumed liability for the entire joumey (Article 36(2)).

None of the three bases for liability is present here. Delta did not operate AeroMexico Flight 2431.

The flight was operated by Aerolitoral de Mexico S.A. de C.V. ("Aerolitoral"), a wholly owned

subsidiary of AeroMexico. Delta was not the contracting carrier for the flight, as evidenced by the

fact that it was not designated in the flight number: "AeroMexico 2431." Finally, Plaintiffs have

not alleged the existence    of   nor cited, any agreement by which Delta expressly assumed liability

for the entire itinerary that included Flight 2431. No such agreement exists because Delta did not

assume   liability for Flight 2431. For these reasons, Delta cannot be held liable under the Montreal

Convention.

         Since Plaintiffs cannot recover under the Convention, the Court should grant Delta's motion

for summary judgment. The Convention preempts all state-law claims. Alternatively, even absent

preemption under the Convention, Plaintiffs' state-law claims would be preempted by the Airline

Deregulation Act     ("ADA"). The Montreal Convention      does not allow Plaintiffs to recover against

Delta and no other means of recovery are available to them. Summary judgment dismissing all

claims against Delta is warranted as a matter of law.

                                       Undisputed Material Facts

         Plaintiffs purchased tickets online from Delta's website for travel on July 31,2018.

Complaint 1[ 16. Plaintiffs allege, and the electronic ticket confirmations from the purchase
Page 3 - DEFENDANT DELTA AIR LINES,    ul'\uv'INC.,S MOTION FOR                 MB LAWGROUP' LLP

          SUMMARy JUDGMENT                                                  ,,rrnff.",l,l?'3,i"t"tlU*"ro
                                                                                     Telephone: 503-914-201 5
                                                                                      Facsimile: 503-914-1725
corroborate, that Plaintiffs were to fly on AeroMexico Flight 2431 from Durango to Mexico City.

Id. n23; Jensen Decl. fl 3 and Ex.   A.   AeroMexico Flight 2431 was operated by Aerolitoral, a

subsidiary of AeroMexico. Jensen Decl. fl 5. Plaintiffs were then supposed to take a second flight

- Delta Flight'8072 -- from Mexico City to Portland, Oregon. Complaint fl 23; Jensen Decl. fl 5
and Ex. A.

         During take-off, AeroMexico Flight 2431 experienced an accident and landed abruptly.

Complaint tf 21.

         Delta sold the tickets for AeroMexico Flight 2431 pursuant to an "Interline Agreement"

between Delta and AeroMexico's subsidiary,       Aerolitoral.    Jensen Decl. fl 6 and Ex.        B. Tickets sold

in this manner are known in the airline industry as "interline tickets." Id. n 6. When a carrier such

as Delta sells an interline ticket for transportation to be provided by another carrier,                    it   has no

involvement in the operation of the flight, and assumes no responsibility for the acts or omissions

of the other carrier in the operation of the flight. Id.   n8. In fact, Delta's Interline        Agreement with

AeroMexico's subsidiary explicitly states that any injuries that occur during a flight "shall not be

the responsibility" of the airline that sold the tickets. Id.   n9    and Ex. B.

         In contrast with an interline agreement, there is another type of agreement entered into

between carriers in the industry: a codeshare agleement. Id.nn 12-13. A codeshare agreement is

similar to an interline agreement to the extent that it allows   a   carrier to sell tickets on flights operated

by another carrier. Id. n 13. A codeshare arrangement, however, differs from an interline

arangement in one important respect: the carrier that sells the codeshare ticket enters into               a   contract

with the passenger -- it is the "contracting carrier."     Id. The carrier who operates the flight is the
"actual carrier" who acts on behalf of the contracting carrier.         Id. ln a codeshare      axrangement, the



Page 4   -   DEFENDANT DELTA AIR LINES, INC.'S MOTION FOR                                         MB IAW GROUP, LLP
                                                                                                    Atlorneys at Law
             SUMMARY JUDGMENT                                                             1   17 SW Taylor Street, Suite 200
                                                                                                   Portland, OR 97204
                                                                                                Telephone: 503-914-201 5
                                                                                                 Facsimile: 503-91 4-'17 25
contracting carrier is identified by name in the flight number and the contracting carrier's contract

of carriage govems that flight.        Id.ffi l4-15.

         Although Delta and AeroMexico had a codeshare agreement at the time of the accident,

AeroMexico Flight 2431 was not subject to that agreement. Id.nn 12,16-17. It was an interline

flight, not   a codeshare      flight. Id. nn 6, 10, 16-17 . The flight number "AeroMexico 2431" indicated

that Delta was not the contracting carrier. Id.            n13.    The flight was operated by Aerolitoral, a

subsidiary of AeroMexico, pursuant to an interline agreement between Delta and Aerolitorul. Id.

flfl 5-6. In sum, Delta was neither the contracting carrier nor the actual carrier for Flight 2431. Id.

fl 13, 15-16. Delta never         entered into a lease   with AeroMexico to operate Flight 2431. Id. n               lI.
And Delta never assumed liability or responsibility for any injuries that would have occurred on

Flight 2431. Id. n    17   .



         The only Delta codeshare flight that Plaintiffs were scheduled to board on July 31, 2018,

was Delta 8072 from Mexico City to Portland               -   a flight they never took, due to the incident on

AeroMexico 2431. Id. n 15.

         Finally, the parties agree that this action is brought pursuant to the Montreal Convention

and that Plaintiffs' claims are subject to the Convention. Complaint ![           I (noting that jurisdiction

over "this claim" exists pursuant to the Montreal Convention).

                                                Rule 56 Standard

         When reviewing a motion for summaryjudgment, the Court views the facts in a light most

favorabletothenon-movingparty.Andersonv. LibertyLobby, lnc.,477U.5.242,255 (1986). If                                   a


motion for summary judgment under Federal Rule of Civil Procedure 56 is properly made and

sufficiently supported, an opposing party has the burden of showing that a genuine dispute


Page 5   -.    DEFENDANT DELTA AIR LINES, INC.'S MOTION FOR                                       MB I.AW GROUP, LLP
                                                                                                    Attorneys at Law
               SUMMARY JUDGMENT                                                           1   17 SW Taylor Street, Suite 200
                                                                                                   Portland, OR 97204
                                                                                                Telephone: 503-914-201 5
                                                                                                 Facsimile: 503-S14-1725
exists. Matsushita Elec. Indus. Co.       v. Zenith Radio Corp., 475 U.S. 574, 586-87                   (1986).

Furthermore,'othe mere existence of some alleged factual dispute betweenthe parties will not defeat

an otherwise properly supported motion      for summary judgment; the requirement is that there be no

genuine issue of material fact." Anderson,477 U.S. at24748.

         A "material fact," for the purposes of the surnmary judgment inquiry, is a fact that might

affecttheoutcomeof aparty's case.Id.at248;S.E.C.v. SeaboardCorp.,677F.2d 1301, 1305-06

(9th Cir. 1982); Bunnv. Khoury Enterprises, 1nc.,753F.3d676,681 (7th Cir.2014);JKC Holding

Co. v. Wash. Sports Ventures, lnc.,264 F.3d 459, 465 (4thCir. 2001). Similarly, whether a fact is

considered "material" is determined by the substantive law governing the claims alleged in the

complaint. Accordingly, "only disputes over facts that might affect the outcome of the suit under

the governing law    will properly preclude the entry of summary judgment." Anderson, 477 U.S. at

248; Jaclaon    v. Wells Fargo Bank, N.A., 693 F. App'x 634, 635 (9th Cir. 2017); Bunn v. Khoury

Enterprises,Inc, supra; Hooven-Lewisv. Caldera,249F.3d259,265 (4thCir.2001). Additionally,

Federal Rule of Civil Procedure 56(e) requires that the nonmoving party go beyond the pleadings

and designate specific facts showing that there is a genuine issue for   tial.   Celotex Corp. v. Catrett,

477 U.S. 317, 324 (1986).

                                             ARGUMENT

I.
         Not Authorize Liabilitv to Be Imposed Upon the Issuer of an Interline Ticket.

         The Montreal Convention dictates that a plaintiff may only recover against a carrier for

injuries suffered on a flight in an intemational itinerary in one of three circumstances:

         (1)   the carrier operated the flight during which the accident occurred (Article 36(2));




Page 6   -     DEFENDANT DELTA AIR LINES, INC.'S MOTION FOR                                 MB LAW GROUP, LLP
                                                                                              Attorneys at Law
               SUMMARY JUDGMENT                                                       1 17 SW Taylor Street, Suite 200
                                                                                             Portland, OR 97204
                                                                                          Telephone: 503-914-201 5
                                                                                           Facaimile: 503-914-1725
         (2) the carrier did not operate the flight but was the "contracting canier" for the flight
              (Article 39); or

         (3) the carrier was neither the contracting carrier nor the actual carrier but, by express
              agreement, assumed        liability for the entire journey (Article 36(2)).

         None of these criteria are satisfied here. First, Plaintiffs do not -- and cannot -- allege that

Delta operated AeroMexico Flight 2431. As to the second potential basis for liability, Delta was

not the contracting carrier -- as Plaintiffs bought interline tickets for Flight 2431, not codeshare

tickets. Plaintiffs themselves identify the flight as "AEROMEXICO flight 2431," which indicates

that AeroMexico, not Delta, was the contracting canier. Complaint fl 23. Further, the ticket records

confirm that the flight was designated "AeroMexico 2431" and had no alternate Delta flight number

attached to   it.   Jensen Decl., Ex.   A. Finally,   as to the   third possible basis, Plaintiffs have not alleged

the existence of, nor cited, any agreement by which Delta expressly assumed liability for the entire

itinerary that included Flight 2431. The reason is simple: no such agreement exists.

         Delta sold tickets to Plaintiffs for AeroMexico Flight 2431 pursuant to an interline

agreement, not a codeshare agreement. Delta bore no responsibility as the contracting carrier.

Based on virtually identical facts, a district court recently granted a carrier's motion for summary

judgment. lnSelkev. GermonwingsGmbH,26lF. Supp. 3d666,669-70 (E.D. Va.2}l7),plaintiffs

were surviving family members of passengers who died on Germanwings Flight 9525, when the

co-pilot caused the plane to crash in the French Alps. In addition to filing suit against the carrier

that operated the flight, Germanwings GmbH ("Germanwings"), plaintiffs also sued United

Airlines ("United") because the tickets for Flight 9525 were bought via United's website. Id. at

669. United moved for summary judgment, arguing that the tickets issued were interline tickets --

not codeshare tickets. Id. at 678. Absent a codeshare arrangement as to the Flight 9525 tickets,



Page 7   -    DEFENDANT DELTA AIR LINES, INC.'S MOTION FOR                                         MB LAW GROUP, LLP
                                                                                                     Attorneys at Law
              SUMMARY JUDGMENT                                                                117 SW Taylor Street, Suite 200
                                                                                                    Portland, OR 97204
                                                                                                 Telephone: 503-914-201 5
                                                                                                  Facsimile: 503-91 4-1725
United asserted that it was not the "contracting carrier" as defined by Article 39 of the Montreal

Convention, and therefore could not be held          liable.   /d. The decedents' itinerary included a
subsequent flight that was to be operated by United but, because of the tragic crash of             Flight9525,

the decedents never traveled on that later United flight. Id. at 670.

         The Selke court observed that the Convention draws a clear distinction between a

"contracting carrier," under whose authority the acfual carrier performs -- and mere "successive

carriers" who "contribute individually to separate legs of a larger travel plan." 261 F. Supp. 3d at

677. Unless there is an express agreement to assume liability for the entire jowney, "a successive

carrier . . . is liable only   if it was the carier that performed the carriage    when the accident . .             .




occurred." Id. (citingMontreal Convention, Art. 36).

         Turning to the facts of the case, the court determined that "tickets sold pursuant to and for

the purposes of an interline agreement qualify the carriers for each leg of the joumey, even the first,

as successive carriers under the Montreal Convention." Id. at 679. In short, "the Montreal

Convention does not place liability on sellers of interline tickets because they                fall within      the

definition of successive carrier arrangements, which are expressly excluded from the Convention's

liability scheme." Id. (citation omitted) (emphasis added). Since United's only connection to

Germanwings 9525 was the sale of tickets under an interline agreement, the Convention barred

plaintiffs' claim against United. The court therefore granted summary judgment in favor of United.r

rd.


I The Selke court relied in large part on Best v. BWIA West Indies Airways Ltd.,58l F. Supp. 2d359,364
(E.D.N.Y. 2008). In Best, plaintiffs asserted various tort claims against a carrier who sold them interline
tickets for a flight operated by another airline. 581 F. Supp. 2d at 360, 363. The court in.Besf rejected
plaintiffs' claims and granted the airline's motion for summary judgment, noting that Article 39 of the
Montreal Convention extends liability to "contracting" carriers and "acfual" carriers -- but not to
"successive" carriers. 581 F. Supp. 2d at363-64. Since the defendant airline sold interline tickets, not
Page 8   -   DEFENDANT DELTA AIR LINES, INC.'S MOTION FOR                                      MB LAW GROUP, LLP
                                                                                                 Attorneys at Law
             SUMMARY JUDGMENT                                                          1   17 SW Taylor Skeet, Suite 200
                                                                                                Portland, OR 97204
                                                                                             Telephone: 503-914-201 5
                                                                                              Facsimile: 503-914-1725
         There is no material distinction between the facts in Selke and the facts in this case. Like

United in Selkp, Delta sold tickets to Plaintiffs pursuant to an interline agreement. Delta was                         a


"successive carrier" for a later segment in the overall travel plan (Delta 8072 from Mexico City to

Portland) but had no responsibility for AeroMexico 2431, the flight on which the accident occurred.

ln Selke, the court noted that the flight at issue    - Germanwings Flight 9525 -- was not designated
with a "United" flight number, as would have been the case for a codeshare flight. Id. at 678.

Again, the flight at issue here was AeroMexico 2431, not "Delta 2431." It had an AeroMexico

flight number, not a Delta flight number,         because Delta was not the contracting             carrier.2 In        a


codesharing arrangement, "an airline sells a ticket under its name and code number, but the flight

itself is operated by another airline." Best v. BWIA West Indies Airways Ltd.,58l F. Supp. 2d359,

364 (E.D.N.Y. 2008) (citation omitted) (emphasis added). AeroMexico 2431 did not have a Delta

flight number. It was not    a Delta codeshare    flight.   See United   Airlines, Inc. v. Mesa Airlines, Inc.,

219 F.3d 605, 606 (7n Cir. 2000) (explaining that, in a codeshare arrangement, the carrier who

markets the flight "lists the . . . flights in its computer reservation system under its name, carrier

code, and flight numbers, such as [in the case of United Airlines]         'UA 2345'"),    and Shirobokova v.


CSA CzechAirltnes, lnc.,376 F. Supp. 2d439,443 (S.D.N.Y.2005) (noting that codesharing is "an

arangement whereby a carrier's designator code is used to identify a flight operated by another

carrier") (quoting 14 C.F.R. $257.3(c))..




codeshare tickets, for the flight at issue, the court determined that it was a successive carrier under the
Convention. Id. at364.
2
 The U.S. Department of Transportation ("DOT") has defined codesharing as "an arrangement whereby a
carrier's designator code is used to identif, a flight operated by another carrier." 14 C.F.R. $ 257.3(c).
Here, the flight number "AeroMexico243l" designates AeroMexico, not Delta. And the flight was
operated by Aerolitoral, not Delta. Thus, under the DOT's own definition, AeroMexico 2431 could not
have been a Delta codeshare flight.
Page 9   -   DEFENDANT DELTA AIR LINES, INC.'S MOTION FOR                                         MB LAW GROUP, LLP
                                                                                                    Attorneys at Law
             SUMMARY JUDGMENT                                                             1   17 SW Taylor Street, Suite 200
                                                                                                   Portland, OR 97204
                                                                                                Telephone: 503-914-201 5
                                                                                                 Facsimile: 503-9'1 4-17 25
       Further, Selke accords with other courts that have considered the extension of liability to

successive    cariers. ln Shirobokova,thecourt dismissed       a similar claim against Delta because the

flight on which the accident occurred was operated by another carrier and, as in this           case,    plaintiffs

had not alleged that Delta "by express agreement, . . . assumed     liabilityfor   the whole   journey." 376

F. Supp. 2d at 443 (emphasis added.)

        Similarly, inNwokejiv. ArikAir,20l7 WL4167433,at *14 (D. Mass. Sep.20,2017),the

district court cited Selke to reach the same conclusion in a case where a plaintiff brought a claim

against American Airlines for damages related to a delayed flight operated by another carrier. That

court held that, because American was a successive carrier under Article 36 of the Montreal

Convention,    it   could not be held liable because     it "was not the actual    carrier when the delay

occulred." Id.      See also   Best,581 F. Supp. 2d at363 ("[T]he initial carrier does not become liable

for an injury taking place on one of the successive legs of the trip merely by virtue of the fact that

the traveler purchased tickets for the entire trip through that initial carrier.") (citing, inter alia,

Shirobokova,3T6F. Supp. 2d at 442-43).

       Selke and its brethren confirm that the Montreal Convention does not permit Plaintiffs to

recover against Delta, a successive carrier and issuer of interline tickets. Summary judgment should

be granted on that basis.

II.
       A treaty, such as the Montreal Convention, is "the supreme law of the land" and no state

can add to or take away from its force and effect. Hines v. Davidowitz,3l2 U.S. 52, 63 (1941)

(citing U.S. Constitution, Art. VD. The Montreal Convention provides the exclusive remedy for

claims falling within its coverage. The Supreme Court has held that the Montreal Convention


Page l0   -   DEFENDANT DELTA AIR LINES, INC.'S MOTION FOR                                  MB TAW GROUP, LLP
                                                                                              Attorneys at Law
              SUMMARY JUDGMENT                                                          '117 SW Taylor Street, Suite 200
                                                                                              Portland, OR 97204
                                                                                           Telephone: 503-914-201 5
                                                                                            Facsimile: 503-9 1 4 - 17 25
"precludes passengers from bringing actions under local law when they cannot establish air carrier

liability under the treaty." El Al Israel Airlines, Ltd. v. Tseng,525 U.S. 155,     175 (1999).3 Indeed,

Article 29 of the Convention explicitly states: "In the carriage of passengers, baggage and cargo,

any action for damages, however founded, whether under this Convention or in contract or in tort

or otherwise, can only be brought subject to the conditions and such limits of liability as are set out

in this Convention."

          "By its own terms, the [Montreal] treaty, where applicable, preempts the remedies of                  a


signatory's domestic law, whether or not the application of the Convention        will result in recovery

in a particular case." Best, 581 F.Supp. 2d at 362. See also Tseng, 525 U.S. at 16l ("[R]ecovery

for a personal injury suffered on board [an] aircraft or in the course of any of the operations of

embarking      or disembarking,    f   not allowed under the Convention, is not available at all.")

(emphasis added). AccordTwardowsHv. Am. Airlines,535 F.3d 952,959 (9th Cir.2008); Sompo

Japan Ins., Inc. v. Nippon Cargo Airlines Co.,522F.3d776,781 (7th Cir. 2008); Dogbe v. Delta

Air Lines, Inc.,   969 F. Supp.   2d261,269 (E.D.N.Y. 2013);     and   Schoeffler-Miller v. Nw. Airlines,

Inc., 2008WL 4936737, at *3 (C.D. Ill. Nov. 17, 2008).

          Plaintiffs make general allusions to possible liability based on apparent or actual agency,

and on a 'Joint venture and common enterprise" relationship between AeroMexico and Delta.




3 Although the TsengCourt addressed the Warsaw Convention, the predecessor to the Montreal Convention,
courts have determined that reliance on cases interpreting the Warsaw Convention is appropriate because
the provisions of both treaties are "substantially similar." Selke v. Germanwings GmbH,26l F. Supp. 3d
666,676 (E.D. Va. 2017)(citations omitted). See also Eli Lilly &Co. v. Air Exp. Intern. USA, Inc.,6l5 F.3d
1305, 1308 (llth Cir.2010) (acknowledging that the Montreal Convention replaced the Warsaw
Convention);In re Nigeria Charter Flights Contract Litig.,520 F.Supp.Zd 447, 453 (E.D.N.Y.
2007) ("Because the two conventions'preemptive language is substantially similar, they have 'substantially
the same preemptive effect."') (citing Paradis v. Ghana Airwoys, Ltd.,348 F.Supp.2d 106, I I 1 (S.D.N.Y.
2004)).
Page I I   -   DEFENDANT DELTA AIR LINES, INC.'S MOTION FOR                               MB LAW GROUP, LLP
                                                                                            Attorneys at Law
               SUMMARY JUDGMENT                                                      117 SW Taylor Street, Suite 200
                                                                                           Portland, OR 97204
                                                                                        Telephone: 503-914-201 5
                                                                                         Facsimile: 503-914-1725
Complaint 1ffl 15, 19. They also allege negligence on Delta's part. Id. tlfl 11, 32,34,36. All such

state-law claims, however, are preempted by the Convention. Again, Selke proves instructive. The

Selke plaintiffs asserted state-law-based tort claims against United: e.g., alleged failure to ensure

that Germanwings met "certain safety requirements," and liability based on "agency, partnership,

and/or   joint venture relationships.-4 261F. Supp. 3dat676. The court concluded that those claims

were preempted when it reasoned:

                 [T]he Convention's preemptive effect is clear: The treaty precludes
                 passengers from bringing actions under local law when they cannot
                 establish air carier liability under the treaty. Because the Montreal
                 Convention expressly addresses carrier liability in Articles l(3), 36,
                 39, and 40, Plaintiffs cannot bring state latv claims for negligence or
                 agency, portnership, or j oint-partnership liability.

Id. (citationand footnote omitted) (emphasis added). The same principle applies to Plaintiffs here.

The Convention precludes them from bolstering their treaty-based claims with state-law claims.

The former fail under the terms of the Convention and the latter are preempted.

m.
         Dereeulation Act Precludes Plaintiffs From Usine State Law to Assert Claims
         Related to "Price. Routes. or Seruices."

         Although the Convention and the applicable case law require any alternative state-law

claims ofjoint venture or negligence to be dismissed as a matter of law, such claims are also subject




a As happened in Selke, Plaintiffs here make a common-law tort claim based on an allegation that Delta
failed to conduct a "safetSr audit" of AeroMexico. Complaint ![ I l. The Selke court concluded that all such
state-law claims are preempted generally under the Convention. 261 F. Supp. 3d at 676. In addition,
however, claims based on alleged failures to conduct safety audits were specifically identified as preempted
in the Executive transmittal letter to the U.S. Senate that submitted the Convention for ratification: "fN]either
the contracting carrier, the actual carrier, nor their servants or agents could be held liable outside the
Convention under any alternative tort or contract law theories for matters such as, for example, negligent
selection of, or failure to properly audit or monitor the safety of, the actual ctrrier." Letter of Transmittal
from President William J. Clinton, Sep. 6, 2000, reprinted in S. Treaty Doc. No. 106-45, 1999 WL
3329273 4, at *22 (emphasis added).
Page 12    -   DEFENDANT DELTA AIR LINES,INC.'S MOTION FOR                                     MB I3W GROUP, LLP
                                                                                                 Attorneys al Law
               SUMMARY ruDGMENT                                                           117 SW Taylor Street, Suite 200
                                                                                                Portland, OR 97204
                                                                                             Telephone: 503-914-201 5
                                                                                              Facsimile: 503-91 4-'17 25
to dismissal because they would be preempted by the ADA. In that regard, 49 USC $ 41713(bxl)

states:

          (b) Preemption.

                   (l)    Except as provided in this subsection, a State, political subdivision of a State,
                          or political authority of at least 2 States may not enact or enforce a law,
                          regulation, or other provision having the force and effect of law related to a
                          price, route, or service ofan air carrier.

(Emphasis added.) The expansive scope             of preemption under the ADA would              capture the

alternative state-law claims asserted by Plaintiffs.

          ln   1992, the United States Supreme Court considered whether the      ADA precluded the use

of state law to sanction carriers that had allegedly engaged in deceptive trade practices. Morales               v.


Trans World Airlines, Inc., 504 U.S. 374, 378          (1992).     The Court held that state-law-based

deceptive-practice claims were preempted and, in so doing, more broadly also held that any "actions

having a connection with, or reference to, airline 'rates, routes, or services' qre preempted under

[49 USC $41713(bxl)]." 504 U.S. at 384 (emphasis added).

          When the Supreme Court next reviewed the intended scope of the ADA's express

preemption provision in American Airlines v. Wolens,5l3 U.S. 219 (1994), its holding defined the

limits of its earlier holding in Morales. The issue in Wolens was whether the ADA preempted

plaintiffs' claims under (1) the Illinois Consumer Fraud and Deceptive Practices Act and, (2) a

common-law breach-of-contract action claiming that American improperly changed the terms of its

frequent-flyer progftrm. 513 U.S. at 224-225.

          The Supreme Court held in Wolens that the ADA preempted the plaintiffs' claims under the

Illinois Consumer Fraud Act because it was a state law which "serve[d] as a means to guide and

police the marketing practices of the airlines." 513 U.S. at228 (emphasis added). The Court also

Page 13    -                       ULL\ue'
               DEFENDANT DELTA AIR LINES, INC.'S MOTION                   FOR             MB LAW GRoUP' LLP

               SUMMARy JUDGMENT                                                       ,,r.urT.oJ,t?'3u1"tfU,o" roo
                                                                                           Portland, OR 97204
                                                                                        Telephone: 503-914-2015
                                                                                         Facsimile: 503-91 4-17 25
held that, when interpreting air-carrier contracts, courts must limit themselves "to the parties'

bargain, with no enlargement or enhancement based on state laws or policies extemal to the

agreement." 513 U.S. at 233.

        The Supreme Court next applied ADA preemption concepts in Rowe v. New Hampshire

Motor Transp. Association, 552 U.S. 364 (2008), which involved a Maine law requiring tobacco

shippers to use only those delivery companies that provided certain recipient-verification services.5

The Court held that the law was preempted because it forced motor carriers to offer services for the

delivery of tobacco that customers might not demand absent state involvement. Id. at373.

        Most recently, in Northwest Inc. v. Ginsberg, 134 S. Ct. 1422, 1429 (2014), the Supreme

Court concluded that the ADA preempts claims arising from state common law as "common-law

rule clearly has 'the force and effect of   law."' ln Northwesf, the plaintiff    claimed that the airline

had breached its implied covenant of good faith and fair dealing when         it terminated the plaintiff           s


membership in its frequent-flyer program. 134 S. Ct. at 1427. Taking a broad view of what "relates

to" an air carrier's "rates, routes, or services" and thus what is preempted under the ADA, the Court

held that plaintifPs claim was preempted because the frequent-flyer pro$am related to both the

airline's rates and services. "[T]he frequent flyer program," Northwesl held, was connected to the

airline's "'services,' i.e., access to flights and higher services categories." 134 S. Ct. at 1431. While

the plaintiff argued that his claim concemed only his frequent-flyer program status itself, not access




5 Although Rowe involved preemption under the Federal Aviation Administration Authorization Act
("FAAAA'), and not the ADA, "the FAAAA was modeled on the Airline Deregulation Act of 1978" and
"us[es] text nearly identical to the Airline Deregulation Act's," including the exact preemption language at
issue in this case. Dilts v. Penske Logistics, LLC, 7 69 F .3d 637 , 64344 (9th Cir. 2014). FAAAA cases are
instructive for the ADA analysis, and vice versa. Id.
Page 14   -   DEFENDANT DELTA AIR LINES, INC.'S MOTION FOR                                    MB LAW GROUP, LLP
                                                                                                Attorneys at Law
              SUMMARY ruDGMENT                                                        1   17 SW Taylor Street, Suite 200
                                                                                               Portland, OR 97204
                                                                                            Telephone: 503-914-201 5
                                                                                             Facsimile: 503-91 4-17 25
to flights and upgrades, the Court held that that "proffered distinction ... has no substance" because

the goal of the suit was to obtain, inter alia, "enhanced services." Id.

       These decisions illustrate an expansive reading of the ADA preemption clause. For more

than two decades, the Supreme Court has cleaved to the position that the ADA preemption clause

expresses a "broad pre-emptive purpose" and is both "deliberately expansive" and "conspicuous

for its breadth." Morales,504 U.S. at 383-84; Northwest, 134 S. Ct. at 1428-29. The Court has

given a clear directive that application of state law in a manner that has a connection to airline

services is impermissible.

       Under these precedents, Plaintiffs cannot use state-law theories to argue that Delta engaged

in a surreptitious joint      venture with AeroMexico with respect          to interline flights       such     as


AeroMexico Flight 2431. Such claims clearly "relate to" the routes and services carriers offer to

the public via interline arrangements -- and would fall within the scope of the ADA's broad

preemption clause.     All   such claims are prohibited as a matter of   law.   See Mesa   Airlines, Inc.,2l9

F.3d at 608-10 (affirming dismissal of tort claims as ADA-preempted because they "relate[d] to .                   .



. which carriers   fly to which destinations from which airports, and which carriers provide service               .



. . on through   orjoint routes").

                                              CONCLUSION

        For the reasons set forth herein and in the accompanying Jensen Declaration, Delta's motion

to for summary judgment as a matter of law should be granted. Plaintiffs cannot recover under the

ilt
llt
ilt


Page 15   -   DEFENDANT DELTA AIR LINES, INC.'S MOTION FOR                                  MB IXW GROUP, LLP
                                                                                              Attorneys at Law
              SUMMARY JUDGMENT                                                         117 SW Taylor Street, Suite 200
                                                                                             Podland, OR 97204
                                                                                          Telephone: 503-914-201 5
                                                                                           Facsimile: 503-91 4-l 725
terms of the Monteal Convention, and all other state-law claims are preempted.   All claims against

Delta should be dismissed with prejudice.

       Dated: October 29,2018.

                                             MB LAW GROUP, LLP


                                               s/ Jonathan M. Hoffman
                                             Jonathan M. Hoffrnan, OSB No. 892788
                                             Michael A. Yoshida, OSB No. 065631
                                             I 17 SW Taylor Street, Suite 200
                                             Portland, OF.97204
                                             Telephone: 503 -91 4-201 5
                                             Email : j hoffman@mblglaw.com
                                                      myoshida@mblglaw.com

                                                 and

                                             CLYDE & CO US LLP

                                               s/ Jeffrev J. Ellis
                                             Jeffrey J. Ellis,pro hac vice
                                             405 Lexington Avenue
                                             New York, New York 10174
                                             Telephone: (212) 7 10-3900
                                             Email : jeff.ellis@clydeco.us

                                             Attomeys for Defendant Delta Air Lines, Inc.




Page 16   -   DEFENDANT DELTA AIR LINES, INC.'S MOTION FOR                            MB LAW GROUP, LLP
                                                                                        Attorneys at Law
              SUMMARY JUDGMENT                                                   117 SW Taylor Street, Suite 200
                                                                                       Portland, OR 97204
                                                                                    Telephone: 503-914-201 5
                                                                                     Facsimile: 503-91 4-17 25
